NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-3841-19

IN THE MATTER OF THE
RE-ADOPTION OF
N.J.A.C. 8:33E BY THE
NEW JERSEY DEPARTMENT
OF HEALTH.
____________________________

                Submitted January 18, 2022 – Decided January 25, 2022

                Before Judges Fasciale and Firko.

                On appeal from the New Jersey Department of Health.

                Greenbaum, Rowe, Smith & Davis, LLP, attorneys for
                appellant (James A. Robertson, of counsel and on the
                briefs; John W. Kaveney, on the briefs).

                Andrew J. Bruck, Acting Attorney General, attorney for
                respondent (Melissa H. Raksa, Assistant Attorney
                General, of counsel; Mark D. McNally, Deputy
                Attorney General, on the brief).

PER CURIAM

       This appeal was initially scheduled for oral argument on January 18, 2022.

The court being advised by the parties that the issues in dispute have been
amicably resolved, the appeal is accordingly dismissed with prejudice and

without costs to either party.




                                                                   A-3841-19
                                    2